NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1274-15T1



LORENZO CARTER,

        Appellant,

v.

NEW JERSEY STATE PAROLE BOARD,

     Respondent.
________________________________

              Submitted September 12, 2017 – Decided September 27, 2017

              Before Judges Gilson and Mayer.

              On appeal from the New Jersey State Parole
              Board.

              Lorenzo Carter, appellant pro se.

              Christopher S. Porrino, Attorney               General,
              attorney for respondent (Lisa A.               Puglisi,
              Assistant Attorney General, of                 counsel;
              Christopher C. Josephson, Deputy               Attorney
              General, on the brief).


PER CURIAM

        Appellant Lorenzo Carter, presently an inmate at East Jersey

State Prison, appeals from the final agency decision of the New
Jersey State Parole Board (Board).    Carter alleges that the Board

failed to consider all evidence when it denied him parole and

imposed a 120-month future eligibility term (FET).     We disagree

and affirm.

     In March 1980, Carter allegedly shot two people; one victim

died. Carter fled and remained a fugitive for approximately thirty

years.    In February 2010, the United States Marshals arrested

Carter.   In May 2012, Carter pled guilty to one count of second-

degree aggravated manslaughter and one count of second-degree

aggravated assault in connection with the March 1980 shootings.

Carter was sentenced to twelve years on the aggravated manslaughter

charge and a consecutive eight years on the aggravated assault

charge.

     In February 2015, Carter became eligible for parole for the

first time.    On December 8, 2014, a two-member Board panel denied

Carter's request for parole and referred his case to a three-

member Board panel to establish a FET.      The three-member Board

panel established a 120-month FET.       Both Board panels issued

written decisions in support of their rulings.

     Carter appealed to the full Board for review of his parole

application.    On October 22, 2015, the full Board affirmed the

panels' decisions denying parole and establishing a 120-month FET.



                                  2                         A-1274-15T1
     On     appeal,    Carter,    representing        himself,   argues    the

following:

                 THE DECISION OF THE NEW JERSEY STATE
                 PAROLE BOARD TO IMPOSE A FUTURE
                 ELIGIBILITY DATE OF 120 MONTHS IS
                 NOT   SUPPORTED    BY    SUFFICIENT,
                 CREDIBLE EVIDENCE IN THE RECORD, IT
                 WAS A DECISION THAT IS INHERENTLY
                 BIASED, ARBITRARY AND CAPRICIOUS,
                 THEREFORE THE FET SHOULD BE VACATED
                 AND A NEW PAROLE HEARING SHOULD BE
                 ORDERED.


     Under    our     standard   of   review,    we    accord    considerable

deference to the Board and its expertise in parole matters.                The

scope of our review is very limited. "[T]he Parole Board is the

'agency charged with the responsibility of deciding whether an

inmate satisfies the criteria for parole release under the Parole

Act of 1979.'"      Acoli v. N.J. State Parole Bd., 224 N.J. 213, 222,

(citation omitted), cert. denied,           U.S.        , 137 S. Ct. 85, 196

L. Ed. 2d 37 (2016).        "The decision of a parole board involves

'discretionary assessment[s] of a multiplicity of imponderables

. . . .'"     Trantino v. N.J. State Parole Bd., 166 N.J. 113, 201

(2001) ("Trantino V") (first alteration in original) (quoting

Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1,

10, 99 S. Ct. 2100, 2105, 60 L. Ed. 2d 668, 677 (1979)).                   The

Board's decision regarding parole will not be disturbed unless

"arbitrary, capricious, or unreasonable, or [] not supported by

                                      3                               A-1274-15T1
substantial credible evidence in the record as a whole." In re

Stallworth, 208 N.J. 182, 194 (2011) (alteration in original)

(citation omitted); see also Acoli, supra, 224 N.J. at 222-23.

     In reviewing his application for parole, the Board considered

Carter's repetitive prior criminal record; increasingly serious

nature of the crimes committed; that previous incarcerations did

not deter his criminal behavior; and the lack of an adequate parole

plan for reintegration into the community.                  Additionally, the

Board considered Carter's responses to questions posed during his

parole   hearing,    and   concluded       that    his    responses   exhibited

insufficient problem resolution and demonstrated a lack of insight

into his criminal behavior.        Further, the Board took into account

Carter's risk assessment evaluation deeming him a medium risk for

recidivism.

     The Board considered, but rejected, Carter's allegation that

it failed to consider material facts contrary to Board policy and

procedure.     Carter failed to identify any written policy or

procedure    not   followed   by   the     Board   in    connection   with   its

decision.      The   Board    considered      the       following   information

regarding Carter's request for parole: his record of program

participation, including pursuing his GED; his attempts to enroll

in additional programs addressing anger management and addiction;

and his infraction-free status while incarcerated.                    Thus, the

                                       4                                A-1274-15T1
Board considered evidence of the positive factors as well as the

negative factors in reviewing Carter's request for parole.

     The Board also found that the 120-month FET was necessary to

address Carter's inability to identify the causes of his criminal

behavior,    his    continued    criminal      activities    while    eluding

apprehension and prosecution for thirty years, and his lack of

"true introspection regarding the anti-social and criminal conduct

that has occurred as a steady and unbroken pattern throughout

[his] life."

     Applying      our   well-established      standard     of   review     and

considering the record, we affirm the Board's decision.              The Board

considered   the    relevant    factors   in   accordance    with    N.J.A.C.

10A:71-3.11.    The Board's determination is supported by sufficient

credible evidence and is entitled to deference.

     Affirmed.




                                     5                                 A-1274-15T1